48 So. 3d 943 (2010)
Carter G. HAWKINS, Appellant,
v.
Mary G. HAWKINS, Appellee.
No. 1D10-5103.
District Court of Appeal of Florida, First District.
November 30, 2010.
Carter G. Hawkins, pro se, Appellant.
Michael D. Weinstock, Niceville, for Appellee.
PER CURIAM.
The order on appeal fails to distribute the proceeds from the sale of the partitioned properties. Accordingly, it is neither a final order nor a non-final order for which an interlocutory appeal may be prosecuted under rule 9.130(a)(3), Florida Rules of Appellate Procedure. See generally Caufield v. Cantele, 837 So. 2d 371, 375 (Fla.2002) ("[a] final judgment is one which ends the litigation between the parties and disposes of all issues involved such that no further action by the court will be necessary"); Hoffman v. O'Connor, 802 So. 2d 1197 (Fla. 1st DCA 2002) (dismissing appeal from order of dissolution of marriage that reserved jurisdiction to determine equitable distribution).
DISMISSED.
KAHN, VAN NORTWICK, AND THOMAS, JJ., concur.